DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Preliminary Amendment filed 26 February 2020, Applicant canceled claims 1-13 and added fourteen new claims, i.e., claims 14-27.  Claims 14-27 are pending.   
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 21-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventors regard as the invention.
Regarding claims 21-23, it is unclear whether the “at least one active ingredient” recited in each of those three claims refers to the “first active ingredient” of claim 14 or, instead, to the “at least one active ingredient for wound healing” of claim 14.  The antecedent basis for “at least one active ingredient” is inadequate and renders the claims indefinite.  MPEP § 2173.05(e).  
Regarding claim 24, the phrases “in particular” and “such as” lead to confusion over the intended scope of the claim.  For example, must the “biodegradable polymer or water-soluble polymer” be an alpha-hydroxy acid to satisfy that aspect of the claim?  Furthermore, must the “biodegradable polymer or water-soluble polymer” comprise “lactic acid and/or glycolic acid”?  MPEP § 2173.05(d) (“If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.”).  
Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 14-18 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arami (US 2015/0057604 A1).
Arami is directed to a puncture device is a device for transferring an active ingredient into a body through a skin by piercing the skin with a plurality of microneedles.  Abstract.  
In Figures 5(a) and 5(b), Arami discloses a puncture device comprising a microneedle member 30 that comprises a plurality of microneedles 32 and a base 31, which serves as a foundation to support the plurality of microneedles 32.  Paras. [0063]-[0065]; see also Figure 6.  The microneedle member 30 satisfies the “microneedle array” limitation recited in claim 14 of the present application.  See also paragraphs [0015] and [0152] (referring to the microneedle member 30 as a “microneedle array”).  The puncture device further comprises a piston body 20, which has a piston plate 21, and piston rods 22.  Figures 5(a) and (b); paras. [0056], [0064].  The puncture is cocked and later actuated, whereby piston body 20 collides with microneedle member 30 on the skin, thus piercing the skin.  Paras. [0035], [0132]-[0138], and [0152].  Thus, the puncture device satisfies the “triggering mechanism” limitation recited in claim 14 of the present application.  
Figure 7 of Arami shows microneedles 32 are coated with a coating C.  Para. [0073].  Arami discloses that the coating C comprises an active ingredient and a coating carrier.  Para. [0079].  Exemplary active ingredients are disclosed in paragraphs [0084]-[0106].  Arami identifies sodium hyaluronate as a preferred coating carrier.  Paras. [0079] and [0091].  The examiner notes that the specification of the present application, as originally filed, identifies sodium hyaluronate as an “active ingredient for wound healing.”  Page 3, line 1.  This observation is relevant because “[d]uring patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”  MPEP § 2111.  
A person having ordinary skill in the art — following a review of Arami — would have readily envisaged selecting the following combination: (i) sodium hyaluronate as the coating carrier and (ii) an active ingredient from among those disclosed in paragraphs [0084]-[0106].  Therefore, claim 14 is anticipated by Arami.  MPEP § 2131.02(II) and (III).  
Regarding claim 15, Arami discloses that the active ingredient can be a drug.  Para. [0084]).
Regarding claim 16, the “active ingredients may be used either singly or in combination of two or more.”  Para. [0107].  
Regarding claim 17, a planar microneedle array is shown in Figures 6 and 7 of Arami.  
Regarding claim 18, Arami discloses, in paragraph [0069], that “[t]he density of microneedles 32 is consequently 100 to 10000 per 1 cm2, but may also be 200 to 5000 per 1 cm2, 300 to 2000 per 1 cm2, or 400 to 850 per 1 cm2.”  MPEP § 2131.03(II).  
Regarding claim 20, Applicant is referred to Figures 7 and 8(c) or Arami.  
Regarding claims 21-23, Arami identifies D-panthenol, collagen, hyaluronic acid, and aloe extract as exemplary active ingredients.  Paras. [0086], [0089], [0090], and [0104].  The examiner acknowledges that “when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.”  MPEP § 2131.02(II).  
Regarding claim 24, Applicant is referred to paragraphs [0070] and [0071] of Arami.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Arami (US 2015/0057604 A1) in view of Cormier (US 2002/0128599 A1).
Arami is discussed in the foregoing rejection under 35 U.S.C. 102.  That discussion is incorporated by reference into this rejection under 35 U.S.C. 103.
Although Arami discloses that “[t]he content of the coating carrier in the coating agent may be 0.1% by weight to 70% by weight, 0.1% by weight to 60% by weight, or 1% by weight to 40% by weight” (para. [0081]) and that “[t]he liquid coating solution or suspension may typically have a useful bioactive ingredient concentration of 0.1% by weight to 65% by weight, which may also be 1% by weight to 40% by weight or 10% by weight to 30% by weight” (para. [0082]), Arami is silent as to the concentration of the bioactive ingredient in terms of mg/cm2 on the microneedle array.  As explained below, Cormier compensates for this deficiency.  
Cormier is directed to “[t]ransdermal drug delivery devices having coated microprotrusions.”  Title.  
Cormier defines “pharmacologically active agent” as drugs that are effective when administered in an amount of less than about 1 mg and, thus, can be classified as very potent.  Para. [0037].  
Cormier teaches, in claim 34, that the loading concentration of a very potent drug on a coating of a microprotrusion is < 1 mg/cm2.  It follows that the loading concentration of a drug that is not very potent should be ≥ mg/cm2.  MPEP § 2144.01 (“‘[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.’”), quoting In re Preda, 401 F.2d825, 826 (CCPA 1968).  
Prior to the time of filing the present application, a person having ordinary skill in the art would have been motivated to modify Arami by engaging in experimentation guided by the loading concentration ranges taught in Cormier based on whether (or not) the drug was very potent, in an effort to optimize delivery of the active agent.  The examiner notes that Arami additionally discloses that Vitamin C is useful for treating external wounds (para. [0105]) and even identifies various bactericides, disinfectants, and hemostats as exemplary active ingredients (para. [0100]), any of which can reasonably be classified as an active ingredient for wound healing.  MPEP § 2144.05(I) (“‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”).  The range recited in claim 19 overlaps the teachings of Cormier discussed above.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  Therefore, claim 19 is prima facie obvious.  
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Arami (US 2015/0057604 A1) in view of Gerstel (US 3,964,482).
Arami is discussed in the foregoing rejection under 35 U.S.C. 102.  That discussion is incorporated by reference into this rejection under 35 U.S.C. 103.
Although Arami discloses “[t]he active ingredients are basically incorporated in the coating carrier, but may be supplied later via through holes formed in the base 31 without including the active ingredients into the coating carrier” (para. [0107]) and that the microneedles 32 can be hollow (para. [0072]), Arami is silent as to whether the puncture device can further comprise a reservoir.  As explained below, Gerstel compensates for this deficiency.
Gerstel is directed to “[a] drug delivery device for percutaneously administering a drug comprising a plurality of projections, a drug reservoir containing a drug, and where the projections extend from the reservoir and are adapted for penetrating the stratum corneum for percutaneously administering a drug from the reservoir to produce a local or systemic physiological or pharmacological effect.”  Abstract.  
Referring to Figure 1, Gerstel teaches that “[p]rojections 12 are fabricated in this embodiment in a needle-like design, that is, hollow or with a passageway for a drug 20 and with the free end of the projections having a wall defining an opening or aperture 18 of a preselected size and shape.”  Column 4, lines 27-31.  
Gerstel additionally teaches that “[r]eservoir 16 contains the drug or a solution of drug 20 in communication with the passageway within each projection 12,” and that “[p]rojections 12 are adapted to puncture and penetrate the stratum corneum of the epidermis and to administer drug 20 from the drug reservoir 16 into the body by percutaneous absorption.”  Column 4, lines 33-35.  
Prior to the time of filing the present application, the teachings of Gerstel would have motivated a person having ordinary skill in the art to modify Arami adding a reservoir in communication with the hollow microneedles, in order to deliver a drug therethrough.  Therefore, claim 27 is prima facie obvious.  
Regarding claims 25 and 26, Arami is silent regarding “fixation means,” but Gerstel compensates for this deficiency by teaching that “[a]n optional, pressure sensitive adhesive layer 31 usually is charged on the outer periphery of membrane 34 and it is provided for positioning the device on the skin during administration and to give a releasable grip between the device and the skin.”  Column 6, lines 37-41.  

Conclusion
Claims 14-27 are rejected.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
17 June 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611